Exhibit 10.8
[AMENDED AND RESTATED]1
TENNECO INC.
CASH-SETTLED
LONG-TERM PERFORMANCE SHARE UNIT AWARD AGREEMENT
([2020-2022] Performance Period)


______________________
Participant


[FOR AMENDED AND RESTATED 2020-2022 AWARDS: Effective as of [Grant Date] (the
“Grant Date”), the Participant was granted a Cash Incentive Award (the “Award”)
under the Tenneco Inc. 2006 Long-Term Incentive Plan (the “Plan”) which was
evidenced by an agreement setting forth the terms and conditions of the Award
(the “Prior Agreement”). Pursuant to the authority reserved under the terms of
the Plan and the Prior Agreement, effective as of November 4, 2020 (the
“Amendment Date”), the Prior Agreement is hereby amended and restated in the
form of this agreement (sometimes referred to as the “Award Agreement”), the
Award is converted to a Full Value Award under the Plan in the form of
performance share units (“PSUs”) with respect to the number of shares of Common
Stock set forth herein (“Target PSUs”), and the Award shall be subject to the
terms and conditions set forth herein and the terms and conditions of the Plan
as the same has been and may be amended from time to time. Pursuant to the
authority reserved under the Plan and the Prior Agreement, the Prior Agreement
is hereby superseded and replaced in its entirety.] [FOR NEW AWARDS: Effective
as of [Grant Date] (the “Grant Date”), the Participant has been granted a Full
Value Award (the “Award”) under the Tenneco Inc. 2006 Long-Term Incentive Plan
(the “Plan”) in the form of performance share units (“PSUs”) with respect to the
number of shares of Common Stock set forth herein (“Target PSUs”). The Award is
subject to the following terms and conditions (sometimes referred to as this
“Award Agreement”) and the terms and conditions of the Plan as the same has been
and may be amended from time to time.] Terms used in this Award Agreement are
defined elsewhere in this Award Agreement; provided, however, that, capitalized
terms used herein and not otherwise defined shall have the meaning set forth in
the Plan.
1.General Terms of the Award. The following terms and conditions apply to the
Award:
Performance Period:        [January 1, 2020 to December 31, 2022]


Performance Years:        [January 1, 2021 to December 31, 2022]


Target PSUs:            ______________________


Performance Targets:            [50% based on Free Cash Flow
                    50% based on EBITDA]


Appendix A of this Award Agreement, which is incorporated herein and forms a
part of this Award Agreement, sets forth the manner in which the Performance
Targets are calculated and applied for purposes of this Award Agreement.



1     Unless otherwise indicated, bracketed language reflects language to be
included for amended and restated awards only.





--------------------------------------------------------------------------------



2.Determination of Amount of Award. The number of Target PSUs that shall become
vested pursuant to this Award shall be based on satisfaction of the Performance
Targets for the Performance Years and continuing employment as described in this
Award Agreement. The number of Target PSUs that shall become vested pursuant to
this Award based on the satisfaction of the Performance Targets shall be
determined in accordance with the following:
(a)[Free Cash Flow Target PSUs. For purposes hereof, the Participant’s “Free
Cash Flow Target PSUs” are equal to 50% of his or her total Target PSUs. The
maximum number of the Free Cash Flow Target PSUs (expressed as a percentage, the
“Free Cash Flow Vesting Percentage”) that may become vested hereunder (subject
to the terms and conditions of the Plan and this Award Agreement) is based on
average of the Free Cash Flow (calculated as described in Appendix A) achieved
for each of the Performance Years against the Free Cash Flow Performance Target
established by the Committee for the Performance Period, based on the following
chart:

Free Cash Flow Performance Target 2021 Performance Year/Free Cash Flow
Performance Target 2022 Performance YearFree Cash Flow Vesting Percentage*200%
(maximum)*100% (target)*50% (threshold)*0%

*As established by the Committee (as adjusted in accordance with the Plan and
this Award Agreement).]
(b)[EBITDA Target PSUs. For purposes hereof, the Participant’s “EBITDA Target
PSUs” are equal to 50% of his or her total Target PSUs. The maximum number of
the EBITDA Target PSUs (expressed as a percentage, the “EBITDA Vesting
Percentage”) that may become vested hereunder (subject to the terms and
conditions of the Plan and this Award Agreement) is based on the average of the
EBITDA (calculated as described in Appendix A) achieved for each of the
Performance Years against the EBITDA Performance Target established by the
Committee for the Performance Period, based on the following chart:

EBITDA Performance Target 2021 Performance Year/EBITDA Performance Target 2022
Performance YearEBITDA Vesting Percentage*200% (maximum)*100% (target)*50%
(threshold)*0%

*As established by the Committee (as adjusted in accordance with the Plan and
this Award Agreement).]
(c)Interpolation. Linear interpolation shall be used to determine the [Free Cash
Flow Vesting Percentage] and [EBITDA Vesting Percentage], as applicable, under
subparagraphs 2(a) and (b) and in the event [Free Cash Flow] or [EBITDA], as
applicable, does not fall directly on one of the targets, as applicable, listed
in the above charts.
(d)Determination of Performance and Number of Vested Target PSUs. As soon as
practicable after the end of the Performance Period, the Committee shall
determine whether and the extent to which the Performance Targets have been
satisfied for the Performance Period and the number of the Participant’s Target
PSUs that become vested
2



--------------------------------------------------------------------------------



based on such performance, subject to the terms and conditions of Paragraph 3
and the other terms and conditions of this Award Agreement.
(e)Adjustment of Performance Targets in Certain Circumstances. Without limiting
the generality of the Committee’s authority to adjust any aspect of this Award
in accordance with the terms hereof or the provisions of the Plan, in the event
that the determination as to whether and the extent to which the Performance
Targets are met occurs other than as of the last date of the Performance Period
in accordance with this subparagraph 3(e), the Performance Targets shall be
pro-rated or otherwise adjusted for the portion of the Performance Period
elapsed as of the date the determination is to be made as described in Appendix
A. In the event of a Business Transaction (defined below), the Performance
Targets shall be adjusted to remove the future portion of the applicable
Performance Target that is attributable to the business divested in connection
with the Business Transaction. For purposes of the Award Agreement, a “Business
Transaction” means a corporate transaction involving the Company that
constitutes a spin-off, sale of assets, sale of a subsidiary, combination,
split-up, or other similar material transaction as determined by the Committee.
3.Payment and Settlement of Award.
(a)Unvested Award. Except as otherwise specifically provided herein, the
Participant shall have no right with respect to any payments or other amounts in
respect of this Award until the Award is actually paid and settled on the
Settlement Date (as defined below) and if the Participant’s Termination Date
occurs before the Settlement Date, this Award shall immediately expire and shall
be forfeited and the Participant shall have no further rights with respect
thereto.
(b)Payment and Settlement Generally. Except as otherwise provided in this
Paragraph 3, payment and settlement of this Award shall be made following the
end of the Performance Period as of a date determined by the Committee and no
later than two and one-half months after the end of the Performance Period (such
date, the “Settlement Date”). [Amended Awards: The Award will be paid and
settled in cash in an amount equal to (i) the Fair Market Value of a share of
Common Stock (determined as of the applicable Settlement Date), multiplied by
(ii) the number of vested Target PSUs with respect to which payment and
settlement is being made.] [New Awards: The Award will be paid and settled in
cash in an amount equal to (i) the Fair Market Value of a share of Common Stock
(determined as of the applicable Settlement Date), multiplied by (ii) the number
of vested Target PSUs with respect to which payment and settlement is being
made; provided, however, that if there are sufficient shares of Common Stock
available for issuance under the Plan as of the Settlement Date, payment and
settlement of the Award may be made in the form of shares of Common Stock with
one share of Common Stock being issued for each vested Target PSU with respect
to payment and settlement is being made.] Upon the payment and settlement of the
Award, the Award shall be cancelled.
3



--------------------------------------------------------------------------------



(c)Termination for Death, Total Disability or Retirement. Notwithstanding the
provisions of subparagraphs 3(a) and (b), if the Participant’s Termination Date
occurs on or before the Settlement Date (as determined under subparagraph 3(b)):
(i)    as a result of the Participant’s death or Total Disability (as defined
below), the Participant (or, in the event of his or her death, his or her
beneficiary) shall be entitled to payment and settlement with respect to that
number of Target PSUs equal to the product of (A) 100% of the Target PSUs
subject to this Award for the Performance Period, multiplied by (B) the
Termination Multiplier (as defined below), which Target PSUs shall be paid and
settled within sixty (60) days after the Participant’s Termination Date (and
such date shall be the “Settlement Date” for purposes of this Award Agreement);
or
(ii)    as a result of Retirement (as defined below), the Participant shall be
entitled to payment and settlement of that number of Target PSUs equal to the
product of (A) the number of Target PSUs with respect to which the Participant
would otherwise have been entitled to payment and settlement pursuant to
Paragraph 2 for the Performance Period had the Participant’s Termination Date
not occurred prior to the end of the Performance Period, multiplied by (B) the
Termination Multiplier, which Target PSUs shall be paid and settled on the
Settlement Date (as determined under subparagraph 3(b)).
If the Participant’s Termination Date occurs after the end of the Performance
Period and prior to the Settlement Date (as determined under subparagraph 3(b))
for the Performance Period as a result of the Participant’s death, Total
Disability or Retirement, the Participant (or, in the event of his or her death,
his or her beneficiary) shall be entitled to payment and settlement on the
Settlement Date (as determined under paragraph 3(b)) of that number of Target
PSUs to which the Participant would have been entitled for the Performance
Period had his or her Termination Date not occurred prior to the Settlement
Date.
(d)Special Vesting Rules for Special Projects. In the event that the Participant
is assigned to a special project with a limited scope (as approved by the
Committee or in accordance with guidelines established by the Committee) and if
the Participant’s Termination Date occurs prior to the Settlement Date (as
determined under subparagraph 3(b)) as a result of termination by the Company or
a Subsidiary for reasons other than for Cause (as defined below), the
Participant shall be entitled to payment and settlement with respect to 100% of
his or her Target PSUs, which Target PSUs shall be paid and settled within sixty
(60) days after the Participant’s Termination Date (and such date shall be the
“Settlement Date” for purposes of this Award Agreement.)
(e)Change in Control. In the event of a Change in Control, the provisions of
Article 6 of the Plan shall apply.
(f)Certain Definitions. For purposes of this Award Agreement, the following
terms shall have the meaning specified:
4



--------------------------------------------------------------------------------



(i)[“Cause” means, with respect to the Participant, (A) fraud, embezzlement, or
theft in connection with his or her employment (B) gross negligence in the
performance of his or her duties, (C) his or her conviction, guilty plea, or
plea of nolo contendere with respect to a felony, (D) the willful and continued
failure to substantially perform his or her duties for the Company or any of its
Subsidiaries (except where the failure results from incapacity due to
disability), (E) the failure to meet the obligations required by his or her
position, as determined in the reasonable discretion of the Committee, or (F)
the willful or negligent engagement in conduct which is, or could reasonably be
expected to be, materially injurious to any of the Company or any of its
Subsidiaries, monetarily or otherwise. For purposes of the foregoing, no act, or
failure to act, on the part of the Participant shall be deemed “willful” unless
done, or omitted to be done, by the Participant not in good faith and without
reasonable belief that his or her act, or failure to act, was in the best
interest of the Company and its Subsidiaries.]
(ii)“Retirement” means the Participant’s termination of employment with the
Company and its Subsidiaries after the date on which the Participant attains (A)
age 65 or (B) age 55 and has completed at least 10 years of service with the
Company and its Subsidiaries and is not for any other reason, including
voluntary resignation, termination by the Company or a Subsidiary for cause,
which shall include the failure of the Participant to meet the obligations
required by his or her position (as determined in the reasonable discretion of
the company), or termination by the Participant for good reason or constructive
discharge.
(iii)“Termination Multiplier” means a fraction, the numerator of which is the
number of full months of the Participant’s employment during the Performance
Period prior to his or her Termination Date and the denominator of which is
thirty six (36).
(iv)“Total Disability” means an event that results in the Participant being
(A) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, or (B) by reason of any medically determinable physical
or mental impairment that can be expected to result in death or can be expected
to last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering employees of the Company or its
Subsidiaries.
(g)Effect of Contrary Terms in Employment Agreement. In the event that the
Company (or any of its Subsidiaries) is a party to a written employment
agreement with the Participant, and if the employment agreement is inconsistent
with the provisions of this Paragraph 3, the terms of the employment agreement
will take precedence over the foregoing provisions, as applicable.
(h)Section 409A. It is the intent that none of the payments provided pursuant to
this Paragraph 3 or otherwise under this Award Agreement be subject to Section
409A of the Code. In the event that any of the payments are subject to Section
409A of the Code and the payment is to be made other than on the Settlement Date
(as determined under
5



--------------------------------------------------------------------------------



subparagraph 3(b)), such payment shall be made at a time other than the
Settlement Date determined under subparagraph 3(b) only if permitted under
Section 409A of the Code and otherwise shall be made as of the Settlement Date
determined under subparagraph 3(b).
4.[Payment in Certain Cases. If the Participant is entitled to receive payment
for the fair market value of this Award pursuant to Article 6 of the Plan
(relating to Change in Control), that payment shall be equal to the amount the
Participant would have received hereunder as if (a) his or her service had
continued through the end of the Performance Period and (b) he or she had earned
100% of his or her Target PSUs.]
5.Withholding.  All Awards and distributions under the Plan, including this
Award and any distribution in respect of this Award, are subject to withholding
of all applicable taxes, and the delivery of any cash or other benefits under
the Plan or this Award is conditioned on satisfaction of the applicable tax
withholding obligations. Such withholding obligations may be satisfied, at the
Participant’s election, (a) through cash payment by the Participant, (b) through
the surrender of shares of Common Stock that the Participant already owns, or
(c) through the surrender of cash or Common Stock to which the Participant is
otherwise entitled under the Plan (including this Award); provided, however,
that any withholding obligations with respect to any Participant shall be
satisfied by the method set forth in subparagraph (c) of this Paragraph 5
(through the withholding of cash or Common Stock otherwise payable pursuant to
this Award) unless the Participant otherwise elects in accordance with this
Paragraph 5. The amount withheld in the form of shares of Common Stock under
this Paragraph 5 may not exceed the minimum statutory withholding obligation
(based on the minimum statutory withholding rates for Federal and state
purposes, including, without limitation, payroll taxes) unless otherwise elected
by the Participant, in no event shall the Participant be permitted to elect less
than the minimum statutory withholding obligation, and in no event shall the
Participant be permitted to elect to have an amount withheld in the form of
shares of Common Stock pursuant to this Paragraph 5 that exceeds the maximum
individual tax rate for the employee in applicable jurisdictions.
6.Transferability.  This Award is not transferable except as designated by the
Participant by will or by the laws of descent and distribution or pursuant to a
qualified domestic relations order.
7.Heirs and Successors.  If any benefits deliverable to the Participant under
this Award Agreement have not been delivered at the time of the Participant’s
death, such benefits shall be delivered to the Participant’s Designated
Beneficiary, in accordance with the provisions of this Award Agreement. The
“Designated Beneficiary” shall be the beneficiary or beneficiaries designated by
the Participant in a writing filed with the Company in such form and at such
time as the Company shall require and in accordance with such rules and
procedures established by the Company. If a deceased Participant fails to
designate a beneficiary, or if the Designated Beneficiary does not survive the
Participant, any rights that would have been exercisable by the Participant and
any benefits distributable to the Participant shall be distributed to the legal
representative of the estate of the Participant.
8.Administration.  The authority to administer and interpret this Award and this
Award Agreement shall be vested in the Committee, and the Committee shall have
all powers with respect to this Award and this Award Agreement as it has with
respect to the Plan.  Any interpretation of this Award or this Award Agreement
by the Committee and any decision made by it with respect to the Award or the
Award Agreement is final and binding on all persons.
6



--------------------------------------------------------------------------------



9.Addendum to Award Agreement. Notwithstanding any provision of this Award
Agreement, if the Participant resides and/or works outside the United States of
America (the “United States”, “U.S.” or “U.S.A.”), this Award shall be subject
to the special terms and conditions set forth in Appendix B hereto (the
“Addendum”) hereto for the Participant’s country. Further, if the Participant
transfers residence and/or employment to another country reflected in the
Addendum, the special terms and conditions for such country will apply to the
Participant to the extent the Company determines, in its sole discretion, that
the application of such special terms and conditions is necessary or advisable
for legal or administrative reasons (or the Company may establish alternative
terms and conditions as may be necessary or advisable to accommodate
Participant’s transfer). The Addendum shall constitute part of this Award
Agreement.
10.Notices.  Any notice required or permitted under this Award Agreement shall
be deemed given when delivered personally, or when deposited in a United States
Post Office, postage prepaid, addressed, as appropriate, to the Committee or the
Company at the Company’s principal offices, to the Participant at the
Participant’s address as last known by the Company or, in any case, such other
address as one party may designate in writing to the other.
11.Governing Law.  The validity, construction and effect of this Award Agreement
shall be determined in accordance with the laws of the State of Illinois and
applicable federal law.
12.Amendments.  The Board may, at any time, amend or terminate the Plan, and the
Committee may amend this Award Agreement, provided that, except as provided in
the Plan, no amendment or termination may, in the absence of written consent to
the change by the affected Participant (or, if the Participant is not then
living, the affected beneficiary), adversely affect the rights of any
Participant or beneficiary under this Award Agreement prior to the date such
amendment or termination is adopted by the Board or the Committee, as the case
may be. Without limiting the generality of the foregoing or of Paragraph 16, the
Committee may amend or terminate this Award at any time prior to the Settlement
Date in its sole discretion to exercise downward discretion in the amount
payable under this Award if the Committee determines that the payout yielded or
that would be yielded by this Award for the Performance Period does not
accurately reflect the applicable performance for the Performance Period.
13.Award Not Contract of Employment.  The Award does not constitute a contract
of employment or continued service, and the grant of the Award shall not give
the Participant the right to be retained in the employ or service of the Company
or any Subsidiary, nor any right or claim to any benefit under the Plan or this
Award Agreement, unless such right or claim has specifically accrued under the
terms of the Plan and this Award Agreement. 
14.Unfunded Obligation. The Award shall not be funded, no trust, escrow or other
provisions shall be established to secure payments and distributions due
hereunder and this Award shall be regarded as unfunded for purposes of the
Employee Retirement Income Security Act of 1974, as amended, and the Code. The
Participant shall be treated as a general, unsecured creditor of the Company
with respect to amounts payable hereunder and shall have no rights to any
specific assets of the Company.
15.Severability.  If a provision of this Award Agreement is held invalid by a
court of competent jurisdiction, the remaining provisions shall nonetheless be
enforceable according to their terms.  Further, if any provision is held to be
overbroad as written, that provision shall be amended to
7



--------------------------------------------------------------------------------



narrow its application to the extent necessary to make the provision enforceable
according to applicable law and enforced as amended.
16.Plan Governs/Other Terms.  The Award evidenced by this Award Agreement is
granted pursuant to the Plan, and this Award and this Award Agreement are in all
respects governed by the Plan and subject to all of the terms and provisions
thereof, whether such terms and provisions are incorporated in this Award
Agreement by reference or are expressly cited. Notwithstanding any other
provision of the Plan or this Award Agreement, (a) all Awards are subject to the
Company’s recoupment or clawback policies as applicable and as in effect from
time to time, (b) if the Committee determines, in its sole discretion, that the
Participant at any time has willfully engaged in any activity that the Committee
determines was or is harmful to the Company or any of its Subsidiaries, any
unpaid portion of the Award shall be forfeited and the Participant shall have no
rights with respect thereto, (c) the Committee may, in its sole and absolute
discretion, adjust any Performance Target or the calculation thereof, and (d)
nothing in this Agreement supersedes or limits the Committee’s authority under
the Plan. The Participant may be required to agree to such additional terms and
conditions as may be presented upon acceptance of the Award. [Amended Awards:
This Award, as amended, is subject to forfeiture if the Participant fails to
accept the Award within the first twelve (12) months following the Amendment
Date in accordance with procedures established by the Company. The Participant
shall continue to be subject to the terms of any restrictive covenant agreement
which the Participant was required to enter into as a condition of accepting the
Prior Agreement.] [New Awards: This Award is subject to forfeiture if the
Participant fails to accept the Award within the first twelve (12) months
following the Grant Date in accordance with procedures established by the
Company.]
17.Counterparts. This Award Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.
18.Special Section 409A Rules.  It is intended that any amounts payable under
this Award Agreement shall either be exempt from or comply with section 409A of
the Code. The provisions of this Award shall be construed and interpreted in
accordance with section 409A of the Code. Notwithstanding any other provision of
this Award Agreement to the contrary, if any payment or benefit hereunder is
subject to section 409A of the Code, and if such payment or benefit is to be
paid or provided on account of the Participant’s termination of employment (or
other separation from service):
(a)and if the Participant is a specified employee (within the meaning of section
409A(a)(2)(B) of the Code) and if any such payment or benefit is required to be
made or provided prior to the first day of the seventh month following the
Participant’s separation from service or termination of employment, such payment
or benefit shall be delayed until the first day of the seventh month following
the Participant’s termination of employment or separation from service; and
(b)the determination as to whether the Participant has had a termination of
employment (or separation from service) shall be made in accordance with the
provisions of section 409A of the Code and the guidance issued thereunder
without application of any alternative levels of reductions of bona fide
services permitted thereunder.
                                
8



--------------------------------------------------------------------------------



TENNECO INC.


______________________________
Senior Vice President and Chief Human Resources Officer
ACCEPTED:


______________________________________________
Type or Print Legal Name             (Date)     


_______________________________________________
Signature


________________________________________________
Social Security Number or National ID


________________________________________________
Street Address


________________________________________________
City/State/Zip/Country
9




--------------------------------------------------------------------------------



APPENDIX A
DEFINITIONS AND CALCULATION METHODOLOGIES


Free Cash Flow


“Free Cash Flow” means the Cash for each Performance Year or portion thereof for
which Free Cash Flow is to be determined.


“Cash” means, for any calendar year, the reported EBITDA for the Company for the
calendar year, (i) plus (gain)/loss on asset sales, (ii) plus the expense of
stock-based compensation, (iii) minus the increase/(decrease) in operating
working capital, (iv) plus other operating cash flows, (v) minus cash paid for
property, plant and equipment, (vi) minus cash paid for software-related
intangibles, (vii) plus proceeds from asset sales, (viii) minus payments for net
assets purchased, (ix) plus changes in other long-term operating assets and
liabilities, (x) plus adjustments to exclude the impact of acquisitions and
divestitures, (xi) plus adjustments to exclude the impact of litigation or claim
judgments and settlements, and (xii) other significant adjustments approved by
the Committee. This definition is in line with management’s internal reporting
of what is termed “cash flow”.


“EBITDA” means earnings before interest expense, income taxes and
non-controlling interests, and depreciation and amortization expenses, as
determined in accordance with normal business practices.


In the event that Free Cash Flow for a Performance Year is to be determined
based on a period other than a full calendar year, Free Cash Flow shall be
calculated on a pro rata basis to reflect the portion of the Performance Year
elapsed through the date of the applicable determination.
EBITDA
“EBITDA” means the EBITDA for each Performance Year or portion thereof for which
EBITDA is to be determined.
“EBITDA” means, for any calendar year, the reported EBITDA for such calendar
year, adjusted, if material, for (i) gains or losses on sales of assets, (ii)
restructuring charges, (iii) asset impairments, (iv) asset write-downs,
(v) litigation or claim judgments or settlements, (vi) the effect of changes in
tax laws, accounting principles or other laws or provisions affecting reported
results, (vii) accruals for reorganization and restructuring programs,
(viii) gains and losses that are treated as unusual in nature or that occur
infrequently as defined under Accounting Standards Codification Topic 225 and/or
in management’s discussion and analysis of financial condition and results of
operations for appearing in the Company’s annual report to stockholders for the
applicable year, (ix) acquisitions or divestitures, and (x) other significant
adjustments approved by the Committee.
In the event that EBITDA is to be determined based on a period other than a full
calendar year, EBITDA shall be calculated on a pro rata basis to reflect the
portion of the Performance Year elapsed through the date of the applicable
determination.
Averaging
The average of Free Cash Flow or EBITDA, as applicable, for the Performance
Period, will be determined by dividing (A) the sum of the Free Cash Flow or
EBITDA, as applicable, for each of the Performance Years in the Performance
Period by (B) two (2).

